Citation Nr: 0948897	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 20 
percent for pilonidal cyst disease, status post pilonidal 
cystectomies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to February 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for pilonidal 
cyst disease and which denied service connection for lumbar 
spine condition.  The Veteran appealed both issues.  A 
Statement of the Case was issued in November 2006 and the 
Veteran perfected the appeal in December 2006.  Regarding 
service connection for the back disorder, in a rating 
decision mailed in November 2007, the RO granted service 
connection degenerative disc disease, lumbar spine, and 
assigned an evaluation of 10 percent.  The Veteran appealed 
the lumbar spine rating; however he did not perfect the 
appeal.  Thus, the issue properly perfected for appellate 
review is as listed on the title page of the decision.

The Veteran requested a hearing in December 2006; however he 
failed to appear in October 2009.  The request for a hearing 
is deemed withdrawn.  No additional action is needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains only VA treatment records dated 
December 2003 to September 2004 and July 2007 to August 2008.  
Yet there are numerous references in the Veteran's own 
statements, as well as in statements of his wife, that he has 
received continued VA treatment as well as had another 
surgery, also through VA, sometime in 2005 and a fee-based 
surgery in August 2008.  Further, in July 2008 statements by 
his wife and father-in-law, there are references to emergency 
room visits with regard to the Veteran's service connected 
pilonidal cyst disease.  These records should be obtained as 
well.

The last VA examination afforded to the Veteran was in August 
2006.  This examination contains no information regarding the 
impact of the service-connected cyst disease on the Veteran's 
occupation or daily life.  Another examination is in order.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA 
treatment records from September 2004 to 
present, to include any records pertaining 
to a 2005 surgery and an August 2008 fee-
based surgery at "Scott & White."

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his service-connected pilonidal cyst 
disease since 2003, especially the name of 
the medical facility for any emergency 
room visits for this disease, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Afford the Veteran an appropriate 
examination, utilizing both the skin 
diseases worksheet and the scars 
worksheet. 

a.  In conjunction with the examination, 
the claims folder must be made available 
to the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies or other diagnostic procedures 
deemed necessary, should be conducted.  
The examiner should review the results of 
any testing prior to completing the 
report.

b.  The examiner should describe in detail 
all symptoms reasonably attributable to 
the service-connected cyst disability and 
its current severity, with particular 
attention to the impact on the Veteran's 
occupation and daily activities.  
Specifically, the examiner should render 
an opinion as to whether the cyst disease 
disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. 

	     4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


